ANSTEAD, Judge,
specially concurring.
I agree that the parties have raised nothing new on rehearing. However, as the *176majority notes, and, contrary to the statement in the majority opinion of March 20, 1991, we are all in agreement that the trial court did not consider the husband’s medical practice as a marital asset. Rather, the trial court considered the increase in the cash assets of the practice as a marital asset. There is a substantial difference, especially here where the husband was a successful ophthalmologist before and after the marriage. It is the comparison between the husband’s premarital asset, i.e. his medical practice, and the wife’s premarital asset, i.e. her vested interest in her employment with I.B.M., that was the basis of my partial dissent in this case.